Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Celadon Group, Inc.: We consent to the incorporation by reference in the Celadon Group, Inc. Registration Statement 333-14641 on Form S-8 pertaining to the Employee Stock Purchase Plan dated October 23, 1996, Registration Statement 333-42209 on Form S-8 pertaining to the Non-Employee Director Stock Option Plan dated December 12, 1997, Registration Statements 333-42207 and 333-31164 on Form S-8 pertaining to the 1994 Stock Option plan dated December 12, 1997 and February 25, 2000, respectively, and Registration Statement 333-131227 on Form S-8 pertaining to the 2006 Omnibus Incentive Plan dated January 23, 2006, of our report dated September 7, 2012, with respect to the consolidated balance sheets of Celadon Group, Inc. as of June 30, 2012 and 2011, and the related consolidated statements of operations, cash flows, and stockholders' equity for each of the years in the three-year period ended June 30, 2012, and related financial statement Schedule II, and our report relating to the effectiveness of internal control over financial reporting as of June 30, 2012 which report appears in the June 30, 2012 annual report on Form 10-K of Celadon Group, Inc. /s/ KPMG, LLP Indianapolis, Indiana September 7, 2012 Back to Form 10-K
